FILED
                              NOT FOR PUBLICATION                           DEC 26 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


ANAIT SAROIAN,                                   No. 12-70082

               Petitioner,                       Agency No. A095-294-995

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted December 17, 2013**

Before:        GOODWIN, WALLACE, and GRABER, Circuit Judges.

       Anait Saroian, a native and citizen of Armenia, petitions pro se for review of

the Board of Immigration Appeals’ order dismissing her appeal from an

immigration judge’s decision denying her application for asylum, withholding of

removal, and protection under the Convention Against Torture (“CAT”). We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings. Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir.

2006). We deny the petition for review.

      Substantial evidence supports the agency’s finding that Saroian did not

establish an objectively well-founded fear of persecution. See Nagoulko v. INS,

333 F.3d 1012, 1018 (9th Cir. 2003) (concluding fear was “too speculative” under

circumstances of case). Thus, Saroian’s asylum claim fails.

      Because Saroian failed to meet the lower standard of proof for asylum, her

claim for withholding of removal necessarily fails. See Zehatye, 453 F.3d at 1190.

      Finally, substantial evidence supports the denial of CAT relief because

Saroian failed to establish it is more likely than not that she will be tortured if

returned to Armenia. See Singh v. Gonzales, 439 F.3d 1100, 1113 (9th Cir. 2006).

      PETITION FOR REVIEW DENIED.




                                            2                                     12-70082